SECURITIES PURCHASE AGREEMENT SECURITIES PURCHASE AGREEMENT (the “Agreement”), dated as of August 19, 2008, by and among PNG Ventures, Inc., a Nevada corporation, with headquarters located at 3001 Knox Street, suite 403, Dallas, Texas 75205 (the“Company”), and the investors listed on the Schedule of Buyers attached hereto (individually, a “Buyer” and collectively, the “Buyers”). WHEREAS: A.The Company and each Buyer is executing and delivering this Agreement in reliance upon the exemption from securities registration afforded by Section 4(2) of the Securities Act of 1933, as amended (the “1933 Act”), and Regulation D (“RegulationD”) promulgated by the United States Securities and Exchange Commission (the “SEC”) under the 1933 Act. B.The Company has authorized a new series of convertible notes of the Company (the “Notes”), which Notes shall be convertible into shares (as converted, collectively, the “Conversion Shares”) of the Company’s common stock, $0.001 par value per share (the “Common Stock”), in accordance with the terms of the Notes. C.Each Buyer wishes to purchase, and the Company wishes to sell, upon the terms and conditions stated in this Agreement, (i) that aggregate principal amount of Notes, in substantially the form attached hereto as Exhibit A, set forth opposite such Buyer’s name in column (3) on the Schedule of Buyers (which aggregate amount for all Buyers shall be $3,188,235) and (ii) warrants, in substantially the form attached hereto as Exhibit B (the “Warrants”), to acquire that number of shares (as exercised, collectively, the “Warrant Shares”) of Common Stock set forth opposite such Buyer’s name in column (4) on the Schedule of Buyers. D.The Notes, the Conversion Shares, the Warrants and the Warrant Shares, are collectively are referred to herein as the “Securities.” NOW, THEREFORE, the Company and each Buyer hereby agree as follows: 1.PURCHASE AND SALE OF NOTES AND WARRANTS. (a)Amount.Subject to the satisfaction (or waiver) of the conditions set forth in Sections 6 and 7 below, the Company shall issue and sell to each Buyer, and each Buyer severally, but not jointly, agrees to purchase from the Company on the Closing Date (as defined below), a principal amount of Notes as is set forth opposite such Buyer’s name in column (3) on the Schedule of Buyers,along with Warrants to acquire that number of Warrant Shares as is set forth opposite such Buyer’s name in column (4) on the Schedule of Buyers. (b)Closing.The closing (the “Closing”) of the purchase of the Notes and the Warrants by the Buyers shall occur at the offices of Fox Rothschild LLP, 100 Park Avenue, Suite 1500, New York, NY 10017.The date and time of the Closing (the “Closing Date”) shall be 10:00 a.m., New York City Time, on the date hereof, subject to notification of satisfaction (or waiver) of the conditions to the Closing set forth in Sections 6 and 7 below (or such later date as is mutually agreed to by the Company and each Buyer). (c)Purchase Price.The purchase price (the “Purchase Price”) of the Notes and related Warrants to be purchased by each Buyer at the Closing shall be equal to $1.00 for each $1.00 of principal amount of Notes being purchased by such Buyer at the Closing. The Buyers and the Company agree that the Notes and the Warrants constitute an "investment unit" for purposes of Section 1273(c)(2) of the Internal Revenue Code of 1986, as amended (the "Code").The Buyers and the Company mutually agree that the allocation of the issue price of such investment unit between the Notes and the Warrants in accordance with Section 1273(c)(2) of the Code and Treasury Regulation Section 1.1273-2(h) shall be an aggregate amount of $197,389 allocated to the Warrants, and the balance of the Purchase Price allocated to the Notes, and neither the Buyers nor the Company shall take any position inconsistent with such allocation in any tax return or in any judicial or administrative proceeding in respect of taxes. (d)Form of Payment.On the Closing Date, (i) each Buyer shall, subject to the provisions set forth below in this Section 1(d), pay its aggregate Purchase Price to the Company for the Notes and the Warrants to be issued and sold to such Buyer at the Closing, by wire transfer of immediately available funds in accordance with the Company’s written wire instructions, and (ii)the Company shall deliver to each Buyer the Notes (in the denominations as such Buyer shall have requested prior to the Closing) which such Buyer is then purchasing along with the Warrants (in the denominations as such Buyer shall have requested prior to the Closing) such Buyer is purchasing, duly executed on behalf of the Company and registered in the name of such Buyer or its designee.The Company agrees that, at the Closing, the Buyer(s) shall, as a dollar-for-dollar credit towards the Purchase Price: (x) withhold and reserve the sum of $478,235.25 to be applied as Prepaid Interest under the Notes; (y) withhold the further sum of $180,000 reflecting the application and receipt of a prior interim advance made by the Buyer to the Company on August 15, 2008; and (z) fund a reserve account in the sum of $1,000,000 with Fourth Third, LLC for the benefit of the Company (the “Reserve Amount”) to be applied against regularly scheduled interest payments as they become due and payable under the Company’s outstanding Amended and Restated Credit Agreement with Fourth Third, LLC. as in effect as of the Closing Date (the “Fourth Third Credit Agreement”). 2.BUYER’S REPRESENTATIONS AND WARRANTIES. Each Buyer represents and warrants with respect to only itself that: (a)Organization; Authority.Such Buyer is an entity duly organized, validly existing and in good standing under the laws of the jurisdiction of its organization with full right, corporate or partnership power and authority to enter into and to consummate the transactions contemplated by the Transaction Documents and otherwise to carry out its obligations hereunder and thereunder.
